Citation Nr: 9926454	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension under 
38 U.S.C.A. § 1151. 

2.  Timeliness of appeal as to the issue of entitlement to 
service connection for a condition of the legs and ankles, 
claimed as secondary to service-connected spondylolisthesis 
and degenerative joint disease of the lumbar spine. 

3.  Timeliness of appeal as to the issue of service 
connection for bilateral carpal tunnel syndrome and ulnar 
nerve neuropathy of the right elbow, claimed both on a direct 
basis and as secondary to degenerative joint disease of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1985.  His decorations include the National Defense Service 
Medal, the Army Commendation Medal, and the Army Service 
Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to compensation 
under the provisions of 38 U.S.C.A. §  1151 was denied for 
hypertension.  By that same rating action, service connection 
was denied for bilateral carpal tunnel syndrome and ulnar 
nerve neuropathy of the right elbow, claimed as secondary to 
service-connected degenerative joint disease of the cervical 
spine, and for a condition of the legs and ankles as 
secondary to service-connected spondylolisthesis and 
degenerative disc disease of the lumbosacral spine.  

The issues for which the question of timeliness of appeal has 
been raised are the subject of a Remand which immediately 
follows the decision herein.  

The veteran is reminded that no further action is required 
regarding a personal hearing on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151, as he was afforded a 
hearing before the Board regarding that issue in May 1999, in 
accordance with the provisions of 38 C.F.R. § 20.700 (1998).  


FINDINGS OF FACT

1.  The veteran's hypertension has been shown to be 
idiopathic in nature, and it is the opinion of two VA 
examiners that Nifedipine did not cause the veteran's 
hypertension.  

2.  The available evidence does not show that the veteran 
developed hypertension as a result of VA medical treatment or 
medications prescribed during the course of that treatment.  


CONCLUSION OF LAW

Hypertension is not shown to be an additional disability 
resulting from VA medical treatment within the meaning of the 
applicable law and regulations. 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358(a), (c)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hypertension, based on the provisions of 
38 U.S.C.A. § 1151.  Specifically, he claims that his blood 
pressure was normal until a doctor in the New Orleans VA 
Medical Center (VAMC) prescribed pills for poor intravenous 
blood circulation in the mid-1990's.  According to the 
veteran, as time progressed his pressure rose each month 
until it was uncontrollable.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
in developing facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

In conjunction with the veteran's claim, the Jackson RO 
obtained medical records showing outpatient treatment at the 
New Orleans VAMC between 1985 and 1997.  These records show 
that the veteran sought treatment primarily for complaints of 
pain in various joints with radiation to the extremities, and 
he was treated for degenerative joint disease in his spine 
and arthritis in his shoulders.  

The VA outpatient records show the following blood pressure 
readings:  130/90 (June 1990); 130/100 (September 1990); 
146/92 (December 1990); 160/80 (June 1991); 150/88 (September 
1991); 148/94 (August 1992); 170/96 (December 1992); 149/86 
(November 1993); 144/88 (July 1994); 144/84 (September 1994); 
158/98 (January 1995); 164/92 (April 1995); and 186/102 (June 
1995).  

Additional VA records, dated between 1990 and 1994, show that 
the veteran's medications included the following:  Elavil, 
Ibuprofen, Flexeril, Clinoril, Voltaren and Cyclobenzopedine.  
During the years of 1990 to 1994, there is no record that 
Nifedepine had been prescribed for the veteran or that he was 
diagnosed and treated for "poor circulation" or "slow 
blood." 

A diagnosis of hypertension is first shown by the VA 
outpatient records in March 1995.  On March 13, 1995, the 
veteran's blood pressure was recorded at 164/104 in the right 
arm and 160/106 in the left arm.  A diagnosis of hypertension 
was given, and a notation of "begin Nifedipine for HTN" was 
made.  

A June 1995 treatment note shows that the veteran had not 
been taking Nifedipine as prescribed as he did not think that 
he had hypertension.  He denied any adverse affects from 
Nifedipine, and he was informed about the importance of 
taking his medication.  It was noted that his medication was 
changed to Plendil (Felodipine).  

An August 1995 treatment note indicates that the veteran was 
under stress as a result of a custody battle with his wife.  
An assessment of hypertension, increase Felodipine, was 
given.  A November 1995 medical record shows that the dosage 
of Felodipine was increased.  On examination, blood pressure 
was recorded as 152/96.  

A June 1996 medical record shows an impression of 
hypertension, uncontrolled.  A July 1996 medical record shows 
that the veteran was noncompliant with Metoprolol, and he 
continued to be assessed with uncontrolled hypertension. A 
May 1997 medical record shows that blood pressure was 
recorded as 168/90. Medications included 10 mg of Felodipine 
per day; 100 mg of Metoprolol twice daily; and Motrin as 
needed for pain. 

In May 1997, the veteran was afforded a VA heart and 
hypertension examination.  He was currently working at the 
VARO in New Orleans.  According to the veteran, in 1991 or 
1992 he was found to have borderline blood pressure which did 
not require treatment at that time.  He indicated that in 
1995, he was told that his blood pressure was clearly 
elevated and he was started on treatment.  He stated that he 
never had high blood pressure before and there was no high 
blood pressure in his family; therefore, he started wondering 
whether his high blood pressure was a side effect of some of 
the medicines that he received from VA for poor circulation.  
It was the veteran's belief that Nifedipine, which was 
prescribed for treatment of poor circulation, might have been 
the cause of his high blood pressure.  This suspicion was 
based on something he read in a medical book that he found at 
the RO, which, according to him, indicated that Nifedipine 
can cause high blood pressure.  

On physical examination, blood pressure was recorded as 
180/110.  The examiner provided an opinion that the veteran's 
high blood pressure was not related to the side effects of 
any of the medicines that he was taking at the present time 
or in the past.  The examiner noted that it was more likely 
that the blood pressure was essential hypertension, and it is 
not possible to determine the cause of the blood pressure 
since it is idiopathic in nature.  It was also noted that the 
veteran had no complications from hypertension at this time, 
and he was advised to see his primary care physician as his 
blood pressure was poorly controlled.   

In support of his claim, the veteran submitted a statement 
from Norman Gilbert, M.D., who indicated that he is a 
Diplomate of the American Board of Internal Medicine.  Dr. 
Gilbert stated that the veteran was given Nifedipine by VA 
physicians for "poor circulation."  As blood pressure was 
normal, Dr. Gilbert construed the term "poor circulation" 
as coronary artery disease or low pulse pressure as noted in 
the extremities.  According to Dr. Gilbert, the veteran took 
therapeutic dosages of Nifedipine for 6 months, and the 
medication was discontinued by VA physicians after his blood 
pressure became elevated to 180/110 after a period of 
discontinuing the drug.  Dr. Gilbert stated that "it is felt 
that prescription of Nifedipine and then discontinuing the 
drug had an adverse effect of blood pressure causing 
hypertension."  

Thereafter, the RO requested a medical opinion as to the 
question of whether it was as likely as not that hypertension 
resulted from medication prescribed by the VA Medical Center 
in New Orleans for treatment of circulatory problems.  

The requested opinion is dated October 1997 and was provided 
by Oliver W. Cunnigen, M.D.  Dr. Cunnigen concluded that 
Nifedipine did not cause the veteran's hypertension.  Dr. 
Cunnigen noted that the Physician's Desk Reference, which 
contains the approval language of the FDA, indicates that 
Nifedipine causes hypotension, i.e., decreased blood 
pressure.  Dr. Cunnigen also cited the opinion of the May 
1997 VA examiner to the effect that it is more likely that 
the high blood pressure was essential hypertension which is 
idiopathic in nature.  

In May 1999, the veteran was afforded a videoconference 
hearing before a member of the Board.  He testified that in 
1987, he was told that he had slow blood during a regular 
visit at the New Orleans VAMC, and they gave him medicine as 
treatment for this problem.  After they took him off the 
medication, his blood pressure began to rise.  Prior to that 
time, he never had hypertension and his blood pressure was 
normal.  The veteran testified that Felodipine was prescribed 
in 1996, and that one of his doctors (Dr. Sadda) had told him 
that the medicine they gave him for the slow blood could 
cause his pressure to go up.  

The veteran testified that Dr. Norman Gilbert was a physician 
who was formerly employed as a rating board doctor at the New 
Orleans RO, and that he did not have a working relationship 
with Dr. Gilbert.  He had asked Dr. Gilbert to review his 
case to see if it was feasible, and to write a statement if 
he agreed with what the veteran was saying.  The veteran was 
unsure if Dr. Gilbert reviewed his official VA claims file, 
but he did not believe that the file was available as it was 
in Jackson at the time and Dr. Gilbert works for the New 
Orleans RO.  The veteran stated that he showed Dr. Gilbert 
the VA examination and a statement he had written, which is 
where the doctor got the information which he used in giving 
an opinion.  


Analysis

According to the provisions of 38 U.S.C.A. 1151 (West 1991), 
a veteran who has been injured as the result of VA medical or 
surgical treatment, and not as a result of the veteran's own 
willful misconduct, shall be awarded compensation if that 
injury results in additional disability, in the same manner 
as if such disability were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that 38 C.F.R. 3.385(c)(3) was not consistent with 
the plain language of 38 U.S.C.A. 1151 (West 1991) with 
respect to the presence of fault or accident requirement.  
(The requirement that a claimant demonstrate negligence or 
fault on the part of VA has been added to the regulation, and 
is effective for those claims filed on or after October 1, 
1997).  However, the validity of the remainder of the 
implementing regulation has not been questioned. See Gardner, 
115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant section of 38 C.F.R. 3.358 (1998), 
provides that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based. 
38 U.S.C.A. 3.358(b)(1), (b)(1)(i),(ii) (1998).

The regulation further provides that compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which surgical or medical treatment was 
authorized.  38 C.F.R. 3.358(b)(2) (1998).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern: it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith. 38 
C.F.R. 3.358(c)(1) (1998).

In March 1995, the VA issued an interim rule amending 38 
C.F.R. 3.358 (1995). In pertinent part, 38 C.F.R. 3.358(c)(3) 
was revised to read as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. 38 C.F.R. 3.358 (1998).

Therefore, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment, 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
warranted. 

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran developed hypertension as a result of his VA medical 
treatment or medications prescribed to him during the course 
of that treatment, to include Nifedipine.  Specifically, the 
record shows that abnormally high blood pressure readings 
were recorded by VA as early as 1990.  Nifedipine was not 
prescribed for the veteran until March 1995, at which time he 
was diagnosed with hypertension and a notation of "begin 
Nifedipine for hypertension" was made.  

Thus, the medical evidence shows that high blood pressure was 
manifested well before Nifedipine was prescribed, and that 
Nifedipine was prescribed as treatment for hypertension.  As 
Dr. Oliver Cunnigen (the VA physician-reviewer) noted in 
October 1997, Nifedipine is known to cause hypotension, i.e. 
decreased blood pressure.  It was Dr. Cunnigen's conclusion 
that Nifedipine did not cause the veteran's hypertension, and 
he concurred with the May 1997 opinion of another VA examiner 
to the effect that it is more likely that the veteran's high 
blood pressure was essential hypertension which is idiopathic 
in nature.  

Thus, it is the opinion of two VA examiners that the veteran 
has essential hypertension which is idiopathic in nature.  
According to Stedman's Medical Dictionary, the term 
"idiopathic" denotes a disease of unknown cause. (Williams 
and Wilkins, 26th ed. 1995)  The May 1997 VA examiner also 
provided an opinion that high blood pressure was not related 
to the side effects of any of the medicines that the veteran 
was taking at the present time or in the past.  

As such, the balance of the available medical evidence, to 
include outpatient treatment reports and the opinions of two 
VA physicians, weighs strongly against a finding that the 
veteran's hypertension was incurred as a result of VA medical 
treatment or medications prescribed during the course of that 
treatment.  While the veteran has strongly asserted his 
contentions regarding the etiology of his hypertension, as a 
layman he lacks the medical expertise to offer opinions on 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

The Board notes that the record includes a written statement 
from Dr. Norman Gilbert, who stated that it was felt that the 
prescription of Nifedipine and then discontinuing the drug 
had an adverse effect of blood pressure causing hypertension.  
It appears that this statement was based solely on a 
statement of medical history which was provided by the 
veteran, and the veteran has admitted that it is unlikely 
that Dr. Gilbert was able to review the claims folder or any 
of the documentation regarding the veteran's medical history 
and his VA treatment for hypertension.  Thus, Dr. Gilbert's 
opinion is based on the veteran's own description of his 
medical diagnoses, treatment, and symptomatology.  In 
considering the evidence of record, therefore, the Board is 
unable to assign any significant probative value to the 
opinion of Dr. Gilbert.  

Therefore, the Board finds that the preponderance of the 
available medical evidence weighs against a finding that the 
veteran developed hypertension as a result of VA medical 
treatment or medication prescribed during that treatment.  As 
such, the Board finds that the evidence of record does not 
show that the veteran suffers from additional disability, 
namely hypertension, as a result of treatment administered by 
VA.  Therefore, the compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted for hypertension.  
Accordingly, the veteran's claim is denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is denied for hypertension.  


	REMAND

By letter dated July 16, 1999, the veteran was notified that 
the Board had raised the issue of timeliness of the 
substantive appeals as to the issues of entitlement to 
service connection for a condition of the legs and ankles, 
claimed as secondary to service-connected spondylolisthesis 
and degenerative joint disease, and service connection for 
bilateral carpal tunnel syndrome and ulnar nerve neuropathy 
of the right elbow, claimed both on a direct basis and as 
secondary to degenerative joint disease of the cervical 
spine.  

In that letter, the veteran was notified of the pertinent 
laws and regulations pertaining to adequacy and timeliness of 
substantive appeals, and that he and his representative had 
60 days from the date of the letter in order to present 
written argument or to request a hearing to present oral 
argument on the question of timeliness of appeals.

By letter received at the Board on August 19, 1999, the 
veteran indicated that he was responding to the letter 
concerning the credibility of his appeal, the timeliness of 
the submission of evidence, and all other issues addressed in 
the letter.  He requested that he be afforded a personal 
hearing via video conference at the New Orleans Regional 
Office and that his file be returned to New Orleans so that 
his representative could prepare for the hearing.  

As such, the Board is remanding the instant claims in order 
to ensure compliance with due process considerations.  

Accordingly, these claims should be REMANDED for the 
following actions:

The RO should schedule the veteran for a 
personal hearing before the Board, via 
video conference at the New Orleans 
Regional Office, in accordance with his 
request.  The veteran and his 
representative should be notified of the 
date and time of the scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	C. P. RUSSELL
Member, Board of Veterans' Appeals





 

